Citation Nr: 0122099	
Decision Date: 09/06/01    Archive Date: 09/12/01

DOCKET NO.  00-24 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey


THE ISSUE

The propriety of the initial 30% disability rating assigned 
for a post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active service from April 1943 to November 
1946.  This appeal arises from an October 1998 rating action 
that granted service connection for PTSD and assigned an 
initial disability rating of 30% from March 1998; the veteran 
appeals the 30% rating as inadequate.

In a September 1998 statement, the veteran requested service 
connection for residuals of shrapnel wounds to the left arm 
and right groin.  However, those issues have not been 
addressed by the RO and are not properly before the Board of 
Veterans Appeals (Board) for appellate consideration at this 
time, and they are thus referred to the RO for appropriate 
action.


REMAND

In his November 2000 Substantive Appeal, the veteran 
requested a hearing before a Member of the Board both in 
Washington, D.C. and at the RO.  By letters of December 2000, 
the Newark RO notified the veteran and his representative 
that he had been placed on a list of persons wishing to 
appear at a hearing before a Member of the Board at that RO, 
and that he would be notified of the time and place of the 
hearing when a hearing date became available.  He was also 
notified of alternatives to having a hearing before a Member 
of the Board at the RO, including a hearing before a Member 
of the Board in Washington, D.C. and a hearing before a 
hearing officer at the RO, and offered the option of 
withdrawing his request for a hearing.  

By letter of early January 2001, the Newark RO notified the 
veteran and his representative that a hearing had been 
scheduled for him before a Member of the Board at that RO for 
a date in March 2001.  In late January 2001, the Newark RO 
received a letter from the veteran requesting a change of 
venue of his scheduled hearing before a Member of the Board 
to the Wilmington, Delaware RO.  It does not appear that the 
Newark RO took any action with respect to the veteran's 
request for a change of hearing venue, as by letters of April 
2001 that RO notified the veteran and his representative that 
his appeal and records were being transferred to the Board in 
Washington, D.C. for disposition, inasmuch as he had failed 
to appear for the Board hearing which had been scheduled for 
him at the Newark RO in March. 

By letters of July 2001 to the veteran and his 
representative, the Board requested the veteran to clarify 
whether he wanted a hearing before a Member of the Board in 
Washington, D.C., or at the RO, or whether he no longer 
wanted a hearing, further advising him that if no response 
was received within 30 days of the date of the letter, the 
Board would assume that he still wanted a hearing before a 
Member of the Board at the RO, and that arrangements would be 
made for this case to be remanded to the RO for such 
development.  Inasmuch as no response was received from the 
veteran within 30 days, this case is REMANDED to the Newark 
RO for the following action:

The Newark RO should make arrangements to 
schedule, at the first convenient 
opportunity, a hearing for the veteran 
and any witnesses before a Member of the 
Board traveling to ROs for the purpose of 
conducting such hearings.  In this 
regard, the Newark RO should contact the 
veteran through his representative and 
request him to clarify whether he wants a 
hearing before a Member of the Board at 
the Newark or Wilmington RO.  If a 
response is received, a hearing before a 
Member of the Board should be scheduled 
at the appropriate RO.  If no response is 
received, the Newark RO should transfer 
the veteran's claims folder to the 
Wilmington RO to schedule the hearing 
before a Member of the Board at that RO, 
consistent with the veteran's most recent 
(late January 2001) request of record.

After the hearing has been held, the case should be returned 
directly to the Board for further consideration.  No further 
action on the part of the RO is required with respect to the 
issue on appeal.  The RO need not readjudicate the claim, and 
a Supplemental Statement of the Case need not be issued.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2001) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


